Citation Nr: 0022385	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a left shoulder disability, based on disagreement 
with the initial rating action.

2.  Entitlement to an earlier effective date for service 
connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board notes that the veteran originally requested that he 
be afforded a Travel Board hearing at the time he submitted 
his substantive appeal in February 1998.  In April 1999, the 
veteran, through his representative, submitted a written 
withdrawal for the hearing request.  Accordingly, the Board 
finds that the request for a hearing has been properly 
withdrawn and will adjudicate the claim based on the evidence 
of record.  38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's left shoulder disability is manifested by 
objective evidence of pain, fatigability, weakness, 
arthritis, and limitation of motion at the shoulder level 
from November 1998.

3.  The veteran filed an original claim of entitlement to 
service connection for a left shoulder condition in May 1968.  
That claim was considered withdrawn by the RO in August 1968.  
In September 1986, the veteran attempted to reopen his claim.  
It was denied in December 1986, with notice provided that 
same month.  It was denied again in June 1987 with notice 
provided that same month.  The veteran did not perfect an 
appeal.

4.  The veteran filed to reopen his claim on April 11, 1996.  
This application was successful and ultimately service 
connection was granted for a left shoulder disability and a 
10 percent disability evaluation was assigned effective from 
April 11, 1996, the date of the successfully reopened claim.  
The veteran's left shoulder disability rating was increased 
to 20 percent in March 2000, with the effective date of the 
rating as April 11, 1996.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for a left shoulder 
disability, from November 1998, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5201 (1999).

2.  The criteria for the assignment of an effective date 
prior to April 11, 1996 for the grant of service connection 
for a left shoulder disability have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran originally sought to obtain compensation for a 
left shoulder disability in May 1968 by filing VA Form 21-
526e, Veteran's Application for Compensation or Pension at 
Separation from Service.  The form was received at the RO in 
May 1968.  The veteran also submitted an AF Form 452, 
Serviceman's Statement Concerning Application for 
Compensation from the Veteran's Administration, that was also 
received in May 1968.  The veteran checked a block on the AF 
Form 452 that indicated that he did not wish to file an 
application for disability compensation at that time.

The claims file contains a VA administrative decision, dated 
in August 1968, that addressed the veteran's character of 
service.  The decision noted that there was no claim for VA 
benefits pending at that time.  The claims file also contains 
a VA Form 21-523, Disallowance Disability or Death Claim, 
dated in August 1968.  The form indicates that the RO 
considered the veteran's original claim for compensation to 
have been withdrawn.  According to the form, the veteran was 
notified of this determination by letter dated in August 
1968.  There is no indication in the claims file that the 
veteran followed up on his claim or submitted anything to 
dispute the statement of no pending claim noted in the 
administrative decision.

The Board notes that the veteran availed himself of VA 
education benefits from 1972 to 1977 based on information 
contained in the claims file.

In September 1986 the veteran submitted a VA Form 21-4138 
"to reopen" his claim for service connection for a left 
shoulder disorder.  He noted that he had first filed a claim 
in "1970-71" but had a job transfer and never followed 
through with his claim.  

In September 1986, the veteran was scheduled for a VA 
examination and informed by letter that his claim could be 
denied if he failed to report by way of a letter dated in 
September 1986.  The veteran failed to report for the 
November 1986 examination.  A confirmed rating decision, 
dated in December 1986, denied the veteran's claim.  He was 
informed of this denial in December 1986.  In February 1987, 
a physical examination was rescheduled and the veteran 
informed of the consequences of his failure to report.  The 
veteran failed to report for the scheduled March 1987, May 
1987 and June 1987 physical examinations, and his claim was 
denied in June 1987 with notice provided that same month.  
The veteran did not perfect an appeal with respect to this 
denial.

Associated with the claims file at that time were VA 
outpatient treatment records for the period from July 1984 to 
September 1986, as well as a discharge summary for a period 
of hospitalization in September 1986.  The majority of the 
records related to treatment for the veteran's kidney 
condition with one complaint of left shoulder pain in March 
1986.

Also associated with the claims file were private treatment 
records and a letter from the medical staff at the veteran's 
employer.  However, the records were not pertinent to the 
veteran's left shoulder disorder.  

The veteran submitted his current claim for entitlement to 
disability compensation for a left shoulder disorder on April 
11, 1996.  The veteran indicated that he had received VA 
treatment for his disorder in the 1970's or early 1980's.

The veteran was afforded a VA orthopedic examination in 
October 1996.  The veteran said that he had not experienced 
any further dislocations since his surgery in service.  He 
complained of stiffness all of the time and a loss of 
strength.  He said that he had occasional aches three to four 
times per week.  The examiner noted crepitus in the veteran's 
left shoulder joint.  There was no swelling.  The range of 
motion was reported as flexion to 175 degrees, extension to 
45 degrees, abduction to 175 degrees, adduction to 90 
degrees, and internal and external rotation to 90 degrees.  
The examiner noted that the left shoulder showed some 
reduction of flexion when compared to the right shoulder.  
The examiner noted that x-rays of the left shoulder were 
interpreted to show mild degenerative changes of the left 
glenohumeral joint.  The diagnosis was history of chronic 
recurrent left shoulder dislocation with surgical repair with 
residual.

In November 1996, service connection for the left should 
disability was awarded, and a 10 percent rating was assigned.  
The veteran was notified of the action in December 1996, and 
filed a timely notice of disagreement in December 1997.  

Associated with the claims file are VA treatment records for 
the period from August 1997 to December 1997.  The records 
reflect treatment for complaints of left shoulder pain on 
several occasions.  The veteran was afforded two months of 
physical therapy that did not seem to improve his pain.  He 
also received a lidocaine injection in November 1997.  A 
December 1997 entry noted that the veteran's left shoulder 
pain returned approximately 10 days after his injection.

The veteran was afforded a VA orthopedic examination in 
January 1998.  The veteran complained of nearly constant 
aching pain at the top of his left shoulder, he also 
complained of constant stiffness and reduced flexibility and 
a 45 percent loss of strength.  He did not complain of any 
further dislocation or subluxation.  The veteran also had 
complaints of occasional popping, lock-up and fatigability of 
the left shoulder.  The veteran said that the more he moved 
his left shoulder the better it felt.  The veteran said that 
he had lost 22 days of work in 1997 due to his left shoulder 
and two and one-half days in 1998.  The examiner reported 
that the veteran's shoulders were symmetrical bilaterally.  
There was no crepitus, swelling, or deformity in the left 
shoulder.  There was good stability and the anterior and 
posterior apprehension tests were negative.  Sulcus sign was 
also negative.  There was a restriction of motion and some 
motion pain noted.  The examiner related the range of motion 
as flexion to 150 degrees, actively and passively, extension 
to 45 degrees, abduction to 150 degrees, external rotation 
was to 85 degrees and internal rotation was full to touch the 
D7 level at more than 90 degrees.  The examiner described 
adduction as full and without pain or tenderness.  There was 
objective evidence of pain on motion.  Impingement sign was 
negative.  There was no evidence of atrophy of the rotator 
cuff and the left arm circumference was one inch larger than 
the right.  The veteran was described as muscular.  Strength 
in the supraspinatus muscle was listed 4/5 and the biceps as 
5/5 in the left arm.  The diagnosis was status post anterior 
report of the left shoulder to stop the dislocation with 
degenerative changes and tenderness and restriction of 
motion.  The examiner added that there was adequate pathology 
to support the veteran's subjective complaints of pain, 
reduced flexibility, restriction of motion, and reduction of 
strength on examination.

The veteran's substantive appeal was received in February 
1998.  The veteran argued that he deserved an 80 percent 
disability rating for his left shoulder disability.  He also 
stated that his left shoulder had been dislocated on several 
occasions.

Associated with the claims file are VA treatment records for 
the period from December 1997 to July 1999.  The records 
reflect continued treatment for complaints of left shoulder 
pain in 1998 and 1999.  The veteran was scheduled for left 
shoulder distal clavicle resection in March 1998.  However, 
he canceled the surgery and the surgery was not rescheduled.  
An entry dated in March 1998 noted a range of motion of 
flexion from 0 to 145 degrees and abduction from 0 to 90 
degrees, with tenderness to palpation over the 
acromioclavicular joint (AC).  An entry dated in November 
1998 noted the veteran complained of increasing pain in his 
shoulder.  His range of motion was give as flexion to 80 
degrees and abduction to 90 degrees.  The veteran received an 
additional injection for pain in July 1999.  

Finally, the veteran was afforded a VA orthopedic examination 
in June 1999.  The veteran complained of daily left shoulder 
pain without flare-ups.  The pain would last for 4 hours with 
severe intensity that was associated with weakness, 
occasional stiffness, and occasional popping with a feeling 
of swelling.  He did not have any dislocation, subluxation or 
locking.  The veteran said that he had fatigability and lack 
of endurance with his left arm to lift 15 pounds.  The pain 
would come on its own even if the veteran did not use his 
left arm.  The veteran estimated that he had lost two weeks 
of work in 1998 due to his left shoulder and six to ten days 
in 1999.  The veteran also said that his pain affected his 
ability to drive his car.  Physical examination reported the 
left shoulder with a normal contour.  There was no crepitus, 
swelling, or deformity of the left shoulder.  There was good 
stability.  Anterior and posterior apprehension tests were 
negative. The sulcus sign was also negative.  The range of 
motion was given as flexion to 170 degrees, adduction [sic] 
actively to 90 degrees, passively to 100 degrees with 
definite motion pain, internal and external rotation were to 
90 degrees.  The examiner noted that the veteran could reach 
to his low back only and was unable to scratch the upper 
back.  Adduction was described as full with motion pain.  
There was no evidence of muscle atrophy however muscle 
strength was noted to be reduced to 4/5.  The examiner noted 
that x-rays of the left shoulder, dated in January 1998 and 
April 1999, noted degenerative changes in the left shoulder.  
The pertinent diagnosis was degenerative joint disease (DJD) 
of the left shoulder, status post-anterior repair to stop the 
dislocation of the left shoulder.  No further dislocation.

A rating action in March 2000, awarded the veteran a 20 
percent evaluation for the left shoulder disability, 
effective in April 1996, the dated of the original award of 
service connection service connection.  

Analysis

Increased Rating

The veteran's claim for a higher evaluation for his left 
shoulder disability was placed in appellate status by a 
Notice of Disagreement (NOD) with a November 1996 rating 
decision which granted service connection and assigned the 
initial rating award.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for a higher rating 
for service-connected left shoulder disability is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

By his own admission, the veteran is right handed.  His left 
shoulder disability has been rated as 20 percent disabling 
under Diagnostic Code (DC) 5201 for limitation of motion of 
the left arm.  38 C.F.R. § 4.71a (1999).  Under DC 5201 a 20 
percent disability is applicable where motion is limited to 
shoulder level for the minor arm or midway between the side 
and shoulder level.  A 30 percent rating is for consideration 
where the motion is limited to 25 degrees from the side.  The 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45 
(1999), to include functional loss due to pain on use or 
during flare-ups, incoordination, weakened movement and 
excess fatigability on use, are also for consideration in 
determining the extent of limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

The medical evidence shows a noted decrease in strength in 
the left upper arm and fatigability and lack of endurance as 
well as restricted motion.  The June 1999 VA examination 
report noted forward flexion of 0 to 170 degrees, and 
abduction from 0 to 90 degrees, actively, and 0 to 100 
degrees passively (although this was referred to as adduction 
in the examination report).  Normal range of motion for 
flexion and abduction is 0 to 180 degrees.  38 C.F.R. 
§ 4.71a, Plate I (1999).  The several VA examinations have 
all noted a limitation of motion with evidence of an 
increased loss of motion over time.  The veteran had 
objective evidence of pain on motion at his examinations.  
There was clear objective x-ray evidence of arthritis in the 
left shoulder joint.  Finally, the VA treatment records 
document continued treatment of complaints of pain to include 
injections into the left shoulder in November 1997, and July 
1999.

The objective evidence clearly demonstrates that the veteran 
satisfies the rating criteria for a 20 percent rating under 
DC 5201 for the minor arm.  His examination results show that 
his left arm motion is limited to midway between his side and 
shoulder level.  However, given the totality of the his 
symptomatology and objective evidence of record, and 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that his disability is more appropriately rated 
at the 30 percent level for DC 5201.  This finding includes 
consideration of the veteran's complaints of pain, as well as 
the objective evidence of pain, fatigability, lack of 
endurance, and loss of muscle strength under DeLuca and 
38 C.F.R. §§ 4.40, 4.45.

In reaching this decision the Board has considered other 
diagnostic codes for application.  However, there is no 
evidence that the disability more nearly approximates 
unfavorable ankylosis of scapulohumeral articulation, with 
abduction limited to 25 degrees, to warrant the assignment of 
a 40 percent rating under DC 5200.  Moreover, there is no 
evidence that the disability more nearly approximates fibrous 
union of the humerus to justify a 40 percent rating under DC 
5202.  38 C.F.R. § 4.71a.

In assessing the evidence of record the Board finds that the 
veteran first satisfied the criteria for a 30 percent rating 
at the time of a November 1998 outpatient treatment.  It was 
at that time that his limitation of abduction was noted to be 
limited to approximately shoulder level, with his flexion 
limited to 80 degrees, with objective evidence of pain on 
motion.  The veteran exhibited 150 degrees of flexion and 
abduction at the time of his January 1998 VA examination.  In 
March 1998, he was noted to have 145 degrees of flexion and 
90 degrees of abduction.  The medical evidence establishes 
that a staged rating is appropriate from November 1998.

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  Extra-schedular 
evaluations are intended for application in cases in which 
the schedular evaluation is inadequate to compensate for the 
average earning capacity impairment due exclusively to 
service-connected disability.  38 C.F.R. § 3.321(b) (1999).  
The governing norm in such exceptional cases is a finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The record reflects that the veteran has not required 
hospitalization for his left shoulder disability since his 
discharge from service.  Although the disability is 
manifested by pain, limitation of motion, fatigability, lack 
of endurance and weakness, these manifestations are 
contemplated by the 30 percent rating granted herein.  There 
are no unusual or exceptional manifestations of the 
disability.  The disability is shown to be productive of 
industrial impairment as indicated by the veteran's 
statements as to days of work missed; however, it involves 
the veteran's minor extremity and there is no indication that 
the average industrial impairment, as opposed to the 
veteran's individual industrial impairment, from the 
disability would be in excess of that contemplated by the 30 
percent rating.  Therefore, the Board has concluded that 
referral of this claim for extra-schedular consideration is 
not in order. 

Earlier Effective Date

The veteran asserts that his award of service connection for 
his left shoulder disability should be effective as of 1968 
because he has had continual problems with his left shoulder 
since service.

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim shall 
be fixed pursuant to the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(a), (b)(1) (West 1991).  In general, the effective date 
of an award of benefits will depend on the date a claim for 
such benefits was filed.  38 C.F.R. § 3.400 (1999).

Another applicable regulation is 38 C.F.R. § 3.157(b)(1) 
(1999) which provides that the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.

A claim is either a formal or an informal written 
communication "requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (1999).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, his representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(1999); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) 
(Section 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.)

In this case, the veteran submitted a claim within one year 
after his discharge from service in May 1968.  As noted 
previously, the veteran submitted a claim on VA Form 21-526 
and then submitted a denial that he was submitting a claim 
for VA benefits when he submitted the AF Form 452, both 
received by the RO on the same date.  It is not clear if the 
RO interpreted the submission of the AF Form 452 as a 
withdrawal of the claim.  What is clear is that the RO 
considered the claim for VA benefits to be withdrawn in 
August 1986 when the administrative decision regarding the 
veteran's character of service was made.  According to VA 
working papers, the veteran was notified by letter dated in 
August 1968 that the RO considered his claim withdrawn.  No 
response was received from the veteran. 

There is no indication that the veteran pursued this original 
claim.  He did apply for, and receive, VA education benefits 
from 1972 to 1977 as a result of the favorable administrative 
decision in August 1968.  

The veteran then sought to reopen his claim for a left 
shoulder disability in September 1986.  However, he twice 
failed to report for scheduled VA examinations, despite 
having been advised in writing that his failure to report 
could result in the denial of his claim.  The veteran's claim 
was denied in June 1987 with notice provided that same month.  
He failed to perfect an appeal of that denial and the 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (1999).

The veteran submitted his current claim on April 11, 1996.  
He was granted service connection and a 10 percent disability 
rating in November 1996.  His current 20 percent rating was 
assigned in March 2000.  Service connection, and the 
respective disability ratings, was made effective as of April 
11, 1996, the date of receipt of the reopened claim.  

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 3.400(q) (1999).  
Similarly, the provisions of 38 C.F.R. § 3.400(r) (1999) 
provide that the effective date for an award of service 
connection may be granted only from the date of a successful 
application to reopen the claim supported by new and material 
evidence, or the date entitlement arose, whichever is later.  
Therefore, under the applicable statute and regulation, the 
effective date cannot be the date of veteran's original claim 
in 1968, or his attempt to reopen his claim in 1986.  Waddell 
v. Brown, 5 Vet. App. 454, 456 (1993).  Any contention that 
an effective date should be retroactive to the date of an 
original final claim, is groundless in law.

There is no indication of the veteran having submitted an 
informal claim by way of his own writing or through the 
submission of medical evidence in the period between 1986 and 
1996 meeting the requirements of 38 C.F.R. § 3.155 and 3.157.  
In fact, there is no communication in the claims file from, 
or to the veteran, after the notice of denial in 1987 until 
his claim was received in April 1996.  

Accordingly, under the applicable regulations, April 11, 
1996, the date of receipt of the veteran's successful 
application to reopen his claim, is the properly assigned 
effective date for service connection for the veteran's left 
shoulder disability and an effective date prior to that date 
is denied.


ORDER

A 30 percent disability rating for is granted, subject to the 
provisions governing the payment of monetary benefits, for 
the period from November 1998.

Entitlement to an effective date prior to April 11, 1996, for 
service connection for a left shoulder disability is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 
- 14 -


- 12 -


